Case 5:20-cv-02410-DMG-SHK Document 12 Filed 12/10/20 Page 1 of 2 Page ID #:109




                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
                                 CIVIL MINUTES—GENERAL

  Case No.    ED CV 20-2410-DMG (SHKx)                                 Date     December 10, 2020

  Title Ryan Matthew Burd v. James R. Hefflin                                         Page     1 of 2

  Present: The Honorable      DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

               KANE TIEN                                               NOT REPORTED
               Deputy Clerk                                             Court Reporter

     Attorneys Present for Plaintiff(s)                        Attorneys Present for Defendant(s)
              None Present                                               None Present

  Proceedings: IN CHAMBERS—ORDER TO SHOW CAUSE WHY THIS CASE
               SHOULD NOT BE REMANDED TO RIVERSIDE COUNTY SUPERIOR
               COURT

         On October 5, 2020, Plaintiff Ryan Burd filed a Request for Civil Harassment
  Restraining Order in Riverside County Superior Court against Defendant James Hefflin. [Doc.
  # 1-1.] On November 18, 2020, Defendant removed the action to this Court, asserting federal
  question jurisdiction under 28 U.S.C. § 1331. Not. of Removal [Doc. # 1].

          Federal question jurisdiction exists over all civil actions arising under the Constitution,
  laws, or treaties of the United States. 28 U.S.C. § 1331. Furthermore, pursuant to 28 U.S.C.
  § 1441(a), an action may be removed from a state court to a federal district court if the latter
  would have had “original jurisdiction” over the action had it been filed in that court. “The
  burden of establishing federal subject matter jurisdiction falls on the party invoking removal.”
  Marin v. Gen. Hosp. v. Modesto & Empire Traction Co., 581 F.3d 941, 944 (9th Cir. 2009).
  “[A] defendant cannot establish removal jurisdiction by mere speculation and conjecture, with
  unreasonable assumptions.” See Ibarra v. Manheim Invs., Inc., 775 F.3d 1193, 1197 (9th Cir.
  2015). Moreover, the Ninth Circuit “strictly construe[s] the removal statute against removal
  jurisdiction.” See Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992). “Federal jurisdiction
  [under that statute] must be rejected if there is any doubt as to the right of removal in the first
  instance.” See id. (emphasis added).

         Defendant argues that Plaintiff’s Request for a Civil Harassment Restraining Order arises
  under federal law, namely the Fair Housing Act, 42 U.S.C. § 3601, et seq., because it asserts that
  Defendant harassed Plaintiff on the basis of Plaintiff’s same-sex marriage. Not. of Removal at
  ¶ 3. But Plaintiff’s Request does not assert any claims under federal law, and any claims could
  arise solely under California’s Fair Employment and Housing Act, which prohibits
  discrimination on the basis of sex, gender, or sexual orientation. See Cal. Gov’t Code §
  12940(a).


  CV-90                             CIVIL MINUTES—GENERAL                     Initials of Deputy Clerk KT
Case 5:20-cv-02410-DMG-SHK Document 12 Filed 12/10/20 Page 2 of 2 Page ID #:110




                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
                                CIVIL MINUTES—GENERAL

  Case No.    ED CV 20-2410-DMG (SHKx)                                 Date     December 10, 2020

  Title Ryan Matthew Burd v. James R. Hefflin                                         Page     2 of 2

         Accordingly, because it is not clear that federal question jurisdiction exists, Defendant is
  hereby ORDERED TO SHOW CAUSE why this action should not be remanded to Riverside
  County Superior Court for lack of subject matter jurisdiction. Defendant shall file a response by
  no later than December 23, 2020. Failure to timely file a satisfactory response by this
  deadline will result in the remand of this action to state court.

  IT IS SO ORDERED.




  CV-90                             CIVIL MINUTES—GENERAL                     Initials of Deputy Clerk KT
